JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00269-CV

                          ADOLFO R. MARTINEZ, Appellant

                                           V.

    NOEL P. BENAVIDES, PABLO A. MARTINEZ, INC., DR. JAVIER TADEO
    RAMIREZ, JUDITH CHRISTINA R. BARRERA, INDIVIDUALLY AND AS
EXECUTRIX OF THE ESTATE OF EVANGELINA H. RAMIREZ, MARIA CECILIA
  R. BENAVIDES, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF
EVANGELINA H. RAMIREZ, CLAUDIA RAMIREZ MATHERS, AND LETICIA R.
                          REYES, Appellees

    Appeal from the 229th District Court of Starr County. (Tr. Ct. No. DC-03-350).

       This case is an appeal from the final judgment signed by the trial court on
December 9, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was error in the portion of the
trial court’s judgment that dismissed appellant’s claims with prejudice. Accordingly, the
Court modifies the referenced portion of the trial court’s judgment to strike the words
“with prejudice,” and remands the case to the trial court for an oral hearing on the
motion to reinstate.
       The Court orders that the appellant, Adolfo R. Martinez, pay one half of the
appellate costs. The Court orders that the appellees, Noel P. Benavides, Pablo A.
Martinez, Inc., Dr. Javier Tadeo Ramirez, Judith Christina R. Barrera, Individually and as
Executrix of the Estate of Evangelina H. Ramirez, Maria Cecilia R. Benavides,
Individually and as Executrix of the Estate of Evangelina H. Ramirez, Claudia Ramirez
Mathers, and Leticia R. Reyes, jointly and severally, pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 31, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Huddle.